Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of item 3:
The proposed amendments raise new issues under 35 USC 112(b) and 35 USC 112(d).

Continuation of item 12:
	The amendment does not fully address outstanding rejections under 35 USC 112 and would result in new rejections thereunder.
For the independent claims, the essential relationships among the claimed features, including the features added to the independent claims, are missing. It is not clear how the first uplink measurement reference signal relates to the multiple second uplink reference signals. The claim are indefinite because “one or more uplink measurement reference signal” suggests that there may be a case of a single uplink measurement reference signal, but yet the claim requires several uplink measurement reference signals. 
For the dependent claims: Claims 3 and 5 fail to further limit the preceding claims. Claim 7 is directed to a different embodiment from the embodiment added to claim 1 and the disclosure may not support such a combination. Dependent claims of corresponding scope have similar issues.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are not persuasive. The claims remain rejected over prior art. Applicant’s arguments are directed to Huang, as previously applied to the independent claims. However, different references were relied on for teaching the features from the dependent claims added to the independent claims. Parkvall and Iyer 

/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        5/12/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466